Case 2:18-cv-04772-JMV-JBC Document 142 Filed 07/15/21 Page 1 of 3 PageID: 7885




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    IN RE CELGENE CORPORATION, INC.                     Civil Action No. 1 8-cv-4772 (JMV) (JBC)
    SECURITIES LITIGATION

                                                          STIPULATION AND IPtt”           jlDI
                                                                    ORDER


           Lead Plaintiff and Defendants hereby stipulate as follows:

           WHEREAS, on July 9,2021, Lead Plaintiff filed a Motion for Leave to Amend the Second

  Amended Consolidated Class Action Complaint, ECF No. 135 (the “Motion to Amend”);

          WHEREAS, Defendants’ opposition to the Motion to Amend is due on July 19, 2021;

          WHEREAS, Lead Plaintiff’s reply in support of the Motion to Amend is due on July 26,

  2021;

          WHEREAS, the parties have agreed that the deadlines for Defendants’ opposition to the

  Motion to Amend and Lead Plaintiff’s reply in support of the Motion to Amend should be

  extended.

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

  the undersigned counsel for the parties, that, subject to the Court’s approval:

          1.        Defendants will have until August 2, 2021 to file any opposition to the Motion

  to Amend; and

          2.        Lead Plaintiff will have until August 17, 2021 to file any reply in support of the

 Motion to Amend.
Case 2:18-cv-04772-JMV-JBC Document 142 Filed 07/15/21 Page 2 of 3 PageID: 7886




   Dated: July 15, 2021

   Respectfully submitted,


   s! James E. Cecchi                                s/ Lawrence S. Lustberg
   James E. Cecchi                                   Lawrence S. Lustberg
   Donald A. Ecklund                                 Kate E. Janukowicz
   CARELLA, BYRNE, CECCHI, OLSTEIN,                  GIBBONS P.C.
   BRODY & AGNELLO, P.C.                             One Gateway Center
   5 Becker Farm Road                                Newark, NJ 07102
   Roseland, NJ 07068                                Tel: (973) 596-4500
   Tel: (973) 994-1700                               Fax: (973) 596-0545
   Fax: (973) 994-1744

  Christopher A. Seeger                              Robert C. Micheletto
  SEEGER WEISS, LLP                                  Nina Yadava
  55 Challenger Road 6th Floor                       Sarah D. Efronson
  Ridgefield Park, NJ 07660                          JONES DAY
  Tel: (973) 994-9100                                250 Vesey Street
  Fax: (973) 639-9393                                New York, NY 10281
                                                     Tel: (212) 326-3690
  Co-Liaison Counselfor Lead Plaintiffand the        Fax: (212) 755-7306
  Class
                                                     Robert M. Tiefenbrun
  Andrew L. Zivitz                                   JONES DAY
  Matthew L. Mustokoff                               3161 Michelson Drive
  Joshua E. D’Ancona                                 Irvine, California 926 12-4408
  Margaret E. Mazzeo                                 Tel: (949) 851-3939
  Nathan A. Hasiuk                                   Fax: (949) 553-7539
  KESSLER TOPAZ MELTZER
  & CHECK LLP                                        Counsel for Defendants
  280 King of Prussia Rd.
  Radnor, PA 19087
  Tel: (610) 667-7706
  Fax: (610) 667-7056

  Lead C’ounselfor Lead Plaintiffand the Class

  Salvatore J. Graziano
  Adam H. Wierzbowski
  Adam D. Hollander
  Robert F. Kravetz (pro hac vice motion
  forthcoming)
  BERNSTEIN LITOWITZ
  BERGER & GROSSMANN LLP


                                                 2
                                                                              ______




Case 2:18-cv-04772-JMV-JBC Document 142 Filed 07/15/21 Page 3 of 3 PageID: 7887




   1251 Avenue of the Americas
   New York, NY 10020
   Telephone: (212) 554-1400
   Fax: (212) 554-1448

  Additional Counselfor the Class




  IT IS SO ORDERED


                                 ,   2021   Signed:
                                                      HON. JAMES B. CLARK
                                                      UNITED STATES MAGISTRATE JUDGE




                                               3
